Filed 12/30/14 P. v. Watson CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D066032

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. Nos. SCD247656,
                                                                     SCD246913, SCD240679)
DAVID ARTHER WATSON,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Eugenia

Eyherabide, Judge. Affirmed.

         Steven J. Carroll, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance by Plaintiff and Respondent.

         This appeal follows a jury conviction in San Diego Superior Court case No.

SCD247656 and guilty pleas in case Nos. SCD249913 and SCS240679. In case No.

SCS240679 David Arthur Watson entered a guilty plea to one count of transporting

marijuana into the United States (Health & Saf. Code, § 11360, subd. (a)).
       In case No. SCD246913 Watson entered a guilty plea to use of force against a

spouse causing injury (Pen. Code,1 § 273.5, subd. (a)).

       In case No. SCD247656 a jury convicted Watson and two others of assault with a

deadly weapon causing great bodily injury (§§ 245, subd. (a); 12022.7, subd. (a)). The

court found an on-bail enhancement to be true (§ 12022.1, subd. (b)).

       Watson was sentenced on all of the cases to a seven-year prison term. Watson

filed a timely notice of appeal.

       Appellate counsel has filed a brief pursuant to People v. Wende (1979) 25
Cal. 3d 436 (Wende), indicating he has not been able to identify any reasonably arguable

issues for reversal on appeal. Counsel asks this court to review the record for error as

mandated by Wende. Although counsel has cited Anders v. California (1967) 386 U.S.
738 (Anders), which requires appellate counsel to identify any possible, but not arguable

issues for the court's review, he has not identified any possible appellate issues.

       Appellate counsel has not complied with the mandate of Anders, supra, 386 U.S.
738 and has not assisted this court in its search of the record for possible error. However,

notwithstanding noncompliance with Anders, we have reviewed the entire record.

       We offered Watson the opportunity to file his own brief on appeal but he has not

responded.




1      All further statutory references are to the Penal Code unless otherwise specified.
                                              2
                                STATEMENT OF FACTS

                                A. Case No. SCD247656

       On April 10, 2013, Watson and others were playing cards on the sidewalk under

the Interstate 5 overpass at Pacific Highway and Rosecrans. The group of five or six

people and their shopping carts were blocking the sidewalk. The victim approached the

group riding his bicycle. He asked the group to move and they refused. That led to a

confrontation.

       During the ensuing fight, Watson stabbed the victim multiple times. The victim

was hospitalized for seven days and lost 500 milliliters of blood from his wounds.

                                B. Case No. SCD246913

       Watson pled guilty on March 29, 2013, to one count of domestic violence. He

admitted choking his wife, who he had found with a boyfriend. Watson choked his wife

until she lost consciousness.

                                C. Case No. SCS240679

       On August 4, 2010, Watson pled guilty to transporting marijuana for sale. Watson

was apprehended at the United States border at San Ysidro with 2.42 pounds of

marijuana in his possession.

                                     DISCUSSION

       As we have indicated above, appellate counsel has filed a brief pursuant to Wende,

supra, 25 Cal. 3d 436, indicating he has not been able to identify any reasonably arguable

issues for reversal on appeal. We have reviewed the record pursuant to the mandate of



                                            3
Wende. Our review of the record has not identified any reasonably arguable issues for

reversal on appeal. Competent counsel has represented Watson on this appeal.

                                    DISPOSITION

      The judgment is affirmed.




                                                               HUFFMAN, Acting P. J.

WE CONCUR:


                 McDONALD, J.


                        IRION, J.




                                           4